Exhibit 10.8

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT dated as of March 2, 2011, among SERENA
SOFTWARE, INC., a Delaware corporation (the “Borrower”), each of the
Subsidiaries of the Borrower listed on the signature pages hereto (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”) and BARCLAYS BANK PLC, as Collateral Agent (in such capacity,
the “Collateral Agent”) under the Credit Agreement (as defined below) for the
benefit of the First Lien Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower entered into the Credit Agreement, dated as of March 10,
2006 (as amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Original Credit Agreement”), among SPYGLASS MERGER CORP.,
(which merged into the Borrower), the Borrower, the lending institutions and
other financial institutions from time to time party thereto and LEHMAN
COMMERCIAL PAPER INC., as administrative agent and collateral agent thereunder
(in such capacity, the “Original Agent”);

WHEREAS, pursuant to the Original Credit Agreement, the Borrower entered into
the Security Agreement, dated as of March 10, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Original Security Agreement”)
in favor of the Original Agent for the benefit of the lenders party to the
Original Credit Agreement in order to secure the extensions of credit made to
the Borrower thereunder;

WHEREAS, the Borrower, BARCLAYS BANK PLC and certain of the Lenders (as defined
below) party thereto have entered into the Amendment Agreement, dated as
March 2, 2011 (the “Amendment”) in order to amend the Original Credit Agreement,
the Original Security Agreement and certain of the other Credit Documents (as
defined in the Original Credit Agreement) and to appoint BARCLAYS BANK PLC as
successor to the Original Agent;

WHEREAS, pursuant to the Amendment, the Borrower entered into the Amended and
Restated Credit Agreement, dated as of March 2, 2011 (as amended, amended and
restated, supplemented or otherwise modified, refinanced or replaced from time
to time, the “Credit Agreement”), among the Borrower, the lending institutions
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”), BARCLAYS BANK PLC, as Administrative Agent and as Collateral Agent,
BARCLAYS CAPITAL, as Lead Arranger and Bookrunner, and BARCLAYS CAPITAL, as
Syndication Agent;

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to continue to make Loans to the Borrower and the Letter of Credit Issuer has
agreed to issue Letters of Credit for the account of the Borrower upon the terms
and subject to the conditions set forth therein, (b) one or more Lenders or
affiliates of Lenders may from time to time enter into Hedge Agreements with the
Borrower and (c) the Credit Parties may incur Additional First Lien Obligations
from time to time to the extent permitted by the Credit Agreement and each
Additional First Lien Agreement (clauses (a), (b) and (c), collectively, the
“Extensions of Credit”);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Guarantee (as amended, supplemented or modified from
time to time, the “Guarantee”) entered into from time to time by the Subsidiary
Grantors, each Subsidiary Grantor party thereto has unconditionally and
irrevocably guaranteed, as primary obligor and not merely as surety, to the
Collateral Agent for the benefit of the Secured Parties the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;

WHEREAS, each of the Subsidiary Grantors may also unconditionally and
irrevocably guaranty, as primary obligors and not merely as sureties, for the
benefit of the First Lien Secured Parties under any Additional First Lien
Agreements, the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Additional First Lien
Obligations;

WHEREAS, the proceeds of the Extensions of Credit have been or will be, as the
case may be, used in part to enable the Borrower to make valuable transfers to
the Subsidiary Grantors in connection with the operation of their respective
businesses;

WHEREAS, each Grantor acknowledges that it has derived or will derive, as the
case may be, substantial direct and indirect benefit from the making of the
Extensions of Credit; and

WHEREAS, as a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Original Credit Agreement the Grantors executed and delivered
the Original Security Agreement to the Original Agent for the ratable benefit of
the “Secured Parties” (as defined in the Original Credit Agreement);

WHEREAS, pursuant to the Amendment and the Credit Agreement, the Grantors have
agreed to amend and restate the Original Security Agreement on the terms set
forth in this Security Agreement for the benefit of the First Lien Secured
Parties;

NOW, THEREFORE, in consideration of the premises and to induce each of the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuer to enter into the Credit Agreement and to induce
the respective Lenders and the Letter of Credit Issuer to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements, the
Grantors hereby agree with the Collateral Agent, for the ratable benefit of the
First Lien Secured Parties, to amend and restate the Original Security Agreement
as follows:

1. Defined Terms.

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

1.2 Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein): Account, Chattel Paper, Deposit Account; Documents,
Instruments, Inventory, Letter-of-Credit Right, Securities Account;
“Instruments” shall have the meaning given to such term in Article 9 of the UCC.

1.3 The following terms shall have the following meanings:

“Additional First Lien Agreement” shall mean any indenture, credit agreement or
other document, instrument or agreement, if any, pursuant to which any Grantor
has or will incur Additional

 

-2-



--------------------------------------------------------------------------------

First Lien Obligations; provided that, in each case, the Indebtedness thereunder
has been designated as Additional First Lien Obligations pursuant to and in
accordance with Section 8.16.

“Additional First Lien Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Grantor arising under any
Additional First Lien Agreement which is permitted under the Credit Agreement as
Permitted Other Debt, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Grantor or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, in each case, that have been designated as
Additional First Lien Obligations pursuant to and in accordance with
Section 8.16.

“Additional First Lien Secured Party Consent” shall mean a consent in the form
of Annex F to this Security Agreement.

“Authorized Representative” shall mean (i) the Administrative Agent with respect
to the Credit Agreement and (ii) any duly authorized agent, trustee or
representative of any other First Lien Secured Party under the Additional First
Lien Agreements designated as “Authorized Representative” for any First Lien
Secured Party in an Additional First Lien Secured Party Consent delivered to the
Collateral Agent.

“Collateral” shall have the meaning provided in Section 2.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.1 or Section 5.3.

“Collateral Agent” shall have the meaning provided in the preamble hereto.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office.

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, including those listed on Schedule 1 hereto.

“Credit Party” shall mean the Borrower, the Subsidiary Grantors and each other
Subsidiary of the Borrower that is a party to the Credit Agreement, any other
Credit Document or any Additional First Lien Agreement.

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Credit Agreement or under any Additional First Lien Agreement.

 

-3-



--------------------------------------------------------------------------------

“equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto; but excluding equipment to the extent it is subject to a Lien
permitted by the Credit Agreement and the terms of the Indebtedness securing
such Lien prohibit assignment of, or granting of a security interest in, such
Grantor’s rights and interests therein (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law), provided,
that immediately upon the repayment of all Indebtedness secured by such Lien,
such Grantor shall be deemed to have granted a Security Interest in all the
rights and interests with respect to such equipment.

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“First Lien Obligations” shall mean collectively, the Obligations and any
Additional First Lien Obligations.

“First Lien Secured Parties” shall mean collectively, the Secured Parties and,
if any, the holders of Additional First Lien Obligations and any Authorized
Representative with respect thereto.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and
(d) all rights of such Grantor to terminate, amend, supplement, modify or
exercise rights or options thereunder, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder, in each case to the
extent the grant by such Grantor of a Security Interest pursuant to this
Security Agreement in its right, title and interest in any such contract,
agreement, instrument or indenture (i) is not prohibited by such contract,
agreement, instrument or indenture without the consent of any other party
thereto, (ii) would not give any other party to any such contract, agreement,
instrument or indenture the right to terminate its obligations thereunder or
(iii) is permitted with consent if all necessary consents to such grant of a
Security Interest have been obtained from the other parties thereto (other than
to the extent that any such prohibition referred to in clauses (i), (ii) and
(iii) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law) (it being understood
that the foregoing shall not be deemed to obligate such Grantor to obtain such
consents), provided that the foregoing limitation shall not affect, limit,
restrict or impair the grant by such Grantor of a Security Interest pursuant to
this Security Agreement in any Account or any money or other amounts due or to
become due under any such contract, agreement, instrument or indenture.

“Guarantee” shall have the meaning assigned to such term in the recitals hereto.

“Guarantors” shall mean each Subsidiary Guarantor.

 

-4-



--------------------------------------------------------------------------------

“Grantor” shall have the meaning assigned to such term in the recitals hereto.

“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor: rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise now owned or hereafter acquired, including (a) all
information used or useful arising from the business including all goodwill,
trade secrets, trade secret rights, know-how, customer lists, processes of
production, ideas, confidential business information, techniques, processes,
formulas and all other proprietary information, and (b) the Copyrights, the
Patents, the Trademarks and the Licenses and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom, in each case to the extent the grant
by such Grantor of a Security Interest pursuant to this Security Agreement in
any such rights, priorities and privileges relating to intellectual property
(i) is not prohibited by any contract, agreement or other instrument governing
such rights, priorities and privileges without the consent of any other party
thereto, (ii) would not give any other party to any such contract, agreement or
other instrument the right to terminate its obligations thereunder or (iii) is
permitted with consent if all necessary consents to such grant of a Security
Interest have been obtained from the relevant parties (other than to the extent
that any such prohibition referred to in clauses (i), (ii) and (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Grantor to obtain such consents).

“Intercreditor Agreement” shall mean the Pari Passu Intercreditor Agreement or
any other intercreditor agreement among holders of First Lien Obligations.

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor (other than (A) as pledged pursuant to the
Pledge Agreement or (B) Excluded Stock), whether now or hereafter acquired by
any Grantor, in each case to the extent the grant by a Grantor of a Security
Interest therein pursuant to this Security Agreement in its right, title and
interest in any such Investment Property (i) is not prohibited by any contract,
agreement, instrument or indenture governing such Investment Property without
the consent of any other party thereto, (ii) would not give any other party to
any such contract, agreement, instrument or indenture the right to terminate its
obligations thereunder or (iii) is permitted with consent if all necessary
consents to such grant of a Security Interest have been obtained from the other
parties thereto (other than to the extent that any such prohibition referred to
in clauses (i), (ii) and (iii) would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents).

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party.

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in the Credit Agreement (including interest at the
contract rate applicable upon default accrued or accruing after the commencement
of any proceeding, under the Bankruptcy Code or any applicable provision of
comparable state or foreign law, whether or not such interest is an allowed
claim in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (y) each
payment required to be made by the Borrower under the Credit Agreement or any
other Credit Documents in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (z) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary,

 

-5-



--------------------------------------------------------------------------------

direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any proceeding under the Bankruptcy Code or any
applicable provision of comparable state or foreign law, whether or not such
interest is an allowed claim in such proceeding), of the Borrower or any other
Credit Party to any of the Secured Parties under the Credit Agreement and any
other Credit Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to the
Credit Agreement and the other Credit Documents, (iii) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each other Credit Party under or pursuant to this Security
Agreement or the other Credit Documents, (iv) the due and punctual payment and
performance of all obligations of each Credit Party under each Hedge Agreement
that (x) is in effect on the Closing Date with a counterparty that is a Lender
or an affiliate of a Lender as of the Closing Date or (y) is entered into after
the Closing Date with any counterparty that is a Lender or an affiliate of a
Lender at the time such Hedge Agreement is entered into and (v) the due and
punctual payment and performance of all obligations in respect of overdrafts and
related liabilities owed to the Administrative Agent or its affiliates arising
from or in connection with (a) treasury, depositary, cash management services or
(b) automated clearinghouse transfer of funds.

“Original Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Original Security Agreement” shall have the meaning assigned to such term in
the recitals hereto.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement.

“patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Patents” shall mean all patents now owned or hereafter acquired by any Grantor,
including those listed on Schedule 2.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Collateral Agent, (b) any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or

 

-6-



--------------------------------------------------------------------------------

accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution of
any Trademark now or hereafter owned by any Grantor or licensed under a
Trademark License or injury to the goodwill associated with or symbolized by any
Trademark now or hereafter owned by any Grantor, (iii) past, present or future
breach of any License and (iv) past, present or future infringement of any
Copyright now or hereafter owned by any Grantor or licensed under a Copyright
License and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Secured Parties” shall mean, collectively, (i) the Lenders, (ii) the
Administrative Agent, (iii) the Collateral Agent, (iv) the Letter of Credit
Issuer, (v) the Swingline Lender, (vi) the Syndication Agent, (vii) each
counterparty to a Hedge Agreement the obligations under which constitute
Obligations, (viii) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under the Credit Agreement or any document
executed pursuant thereto and (ix) any successors, indorsees, transferees and
assigns of each of the foregoing.

“Security Agreement” shall mean this Amended and Restated Security Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Security Interest” shall have the meaning provided in Section 2.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Trademarks” shall mean all trademarks now owned or hereafter acquired by any
Grantor, including those listed on Schedule 3 hereto; provided that any “intent
to use” Trademark applications for which a statement of use has not been filed
(but only until such statement is filed) are excluded from this definition.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the First Lien Secured Parties’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

-7-



--------------------------------------------------------------------------------

1.4 The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement, and Section, subsection, clause and Schedule references are to this
Security Agreement unless otherwise specified. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

1.5 The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.6 Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

1.7 References to “Lenders” in this Security Agreement shall be deemed to
include Affiliates of any Lender that may from time to time enter into Hedge
Agreements.

1.8 This Security Agreement amends and restates the Original Security Agreement.
The Obligations of the Grantors under the Original Security Agreement and the
grant of security interest in the Collateral by the Grantors under the Original
Security Agreement shall continue under this Security Agreement, and shall not
in any event be terminated, extinguished or annulled, but shall hereafter be
governed by this Security Agreement. All references to the term “Security
Agreement” in any Credit Document (other than this Security Agreement) or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Security Agreement and the provisions hereof. It is understood and
agreed that the Original Security Agreement is being amended and restated by
entry into this Security Agreement on the date hereof.

2. Grant of Security Interest.

2.1 Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Collateral Agent, for the ratable
benefit of the First Lien Secured Parties, and grants to the Collateral Agent,
for the ratable benefit of the First Lien Secured Parties, and confirms its
prior grant under the Original Security Agreement for the benefit of the Secured
Parties of, a lien on and security interest in (the “Security Interest”), all of
its right, title and interest in, to and under all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the First Lien Obligations:

(a) all Accounts;

(b) all cash;

(c) all Chattel Paper;

(d) all Documents;

(e) all equipment;

(f) all General Intangibles;

(g) all Instruments;

 

-8-



--------------------------------------------------------------------------------

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letters of Credit and Letter-of-Credit Rights;

(l) all Supporting Obligations;

(m) all Collateral Accounts;

(n) all books and records pertaining to the Collateral;

the extent not otherwise included, all Proceeds and products of any and all of
the foregoing.

2.2 Each Grantor hereby irrevocably authorizes the Collateral Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing
statements, and other filing or recording documents or instruments with respect
to the Collateral in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Security Agreement, and such financing statements
and amendments may describe the Collateral covered thereby as “all assets”, “all
personal property” or words of similar effect. Each Grantor hereby also
authorizes the Collateral Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file continuation
statements with respect to previously filed financing statements. A photographic
or other reproduction of this Security Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction to the Collateral Agent.

Each Grantor hereby agrees to provide to the Collateral Agent, promptly upon
request, any information necessary to effectuate the filings or recordings
authorized by this Section 2.2. Each Grantor also ratifies its authorization for
the Collateral Agent to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent, as the case may be, as secured party.

The Security Interests are granted as security only and shall not subject the
Collateral Agent or any other First Lien Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

(c) Notwithstanding anything to the contrary in this Section 2, at the
Borrower’s option, the term Collateral, as it refers to the Collateral securing
Additional First Lien Obligations, shall not include any Stock and other
securities of a Subsidiary to the extent that the pledge of such Stock and other
securities would result in the Borrower being required to file separate
financial statements of such Subsidiary with the SEC, but only to the extent
necessary to not be subject to such requirement and only for so long as such
requirement is in existence and only with respect to the relevant Additional
First Lien Obligations affected; provided that neither the Borrower nor any
Subsidiary shall take any action in the form

 

-9-



--------------------------------------------------------------------------------

of a reorganization, merger or other restructuring a principal purpose of which
is to provide for the release of the Lien on any Stock pursuant to this clause
(ii). In addition, in the event that Rule 3-16 of Regulation S-X under the
Securities Act of 1933, as amended (“Rule 3-16”) is amended, modified or
interpreted by the SEC to require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of any Subsidiary of the Borrower due to the fact
that such Subsidiary’s Stock secures the Additional First Lien Obligations
affected thereby, then the Stock of such Subsidiary will automatically be deemed
not to be part of the Collateral securing the relevant Additional First Lien
Obligations affected thereby but only to the extent necessary to not be subject
to such requirement and only for so long as required to not be subject to such
requirement. In such event, this Security Agreement may be amended or modified,
without the consent of any First Lien Secured Party, to the extent necessary to
release the Security Interests in favor of the Collateral Agent on the shares of
Stock that are so deemed to no longer constitute part of the Collateral for the
relevant Additional First Lien Obligations only. In the event that Rule 3-16 is
amended, modified or interpreted by the SEC to permit (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would permit) such Subsidiary’s Stock to secure the Additional First Lien
Obligations in excess of the amount then pledged without the filing with the SEC
(or any other Governmental Authority) of separate financial statements of such
Subsidiary, then the Stock of such Subsidiary will automatically be deemed to be
a part of the Collateral for the relevant Additional First Lien Obligations. For
the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, nothing in this clause (d) shall limit the pledge of such Stock and
other securities from securing the Obligations (as defined in the Credit
Agreement) at all times or from securing any Additional First Lien Obligations
that are not in respect of securities subject to regulation by the SEC.

3. Representations and Warranties.

Each Grantor hereby represents and warrants to the Collateral Agent and each
First Lien Secured Party that:

3.1 Title; No Other Liens. Except for (a) the Security Interest granted to the
Collateral Agent for the benefit of the First Lien Secured Parties pursuant to
this Security Agreement, (b) the Liens permitted by the Credit Agreement and any
Additional First Lien Agreement and (c) any Liens securing Indebtedness which is
no longer outstanding or any Liens with respect to commitments to lend which
have been terminated, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. No security agreement, financing
statement or other public notice with respect to all or any part of the
Collateral that evidences a Lien securing any material Indebtedness is on file
or of record in any public office, except such as (i) have been filed in favor
of the Original Agent or the Collateral Agent, as the case may be, for the
ratable benefit of the First Lien Secured Parties pursuant to this Security
Agreement or are permitted by the Credit Agreement or (ii) are filed in respect
of Liens permitted by the Credit Agreement and any Additional First Lien
Agreement. For the avoidance of doubt, any reference herein to Liens permitted
to be outstanding shall mean only Liens permitted to be outstanding under both
the Credit Agreement (so long as it is in effect) and any Additional First Lien
Agreement.

3.2 Perfected First Priority Liens.

(a) This Security Agreement is effective to create in favor of the Collateral
Agent, for its benefit and for the benefit of the First Lien Secured Parties,
legal, valid and enforceable Security Interests in the Collateral, subject to
the effects of bankruptcy, insolvency or similar laws affecting creditors’
rights generally and general equitable principles.

 

-10-



--------------------------------------------------------------------------------

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Security Agreement (i) constitute
and will continue to constitute valid and perfected Security Interests in the
Collateral (as to which perfection may be obtained by the filings or other
actions described in clause (A), (B) or (C) of this paragraph which actions have
been taken prior to the date hereof to the extent required by the Original
Security Agreement and shall continue to apply to the First Lien Obligations
under this Security Agreement) in favor of the Collateral Agent, for the benefit
of the First Lien Secured Parties, as collateral security for the First Lien
Obligations, upon (A) the completion of the filing in the applicable filing
offices of all financing statements, in each case, naming each Grantor as
“debtor” and the Original Agent or the Collateral Agent as “secured party”, as
the case may be, and describing the Collateral, (B) delivery of all Instruments,
Chattel Paper, Certificated Securities and negotiable Documents in each case,
properly endorsed for transfer to the Collateral Agent or in blank and (C) the
completion of the filing, registration and recording of (x) each fully executed
agreement in the form of Annex A hereto (together with the supplements thereto)
filed prior, or subsequent, to the date hereof, with respect to Patents, and the
form of Annex B hereto (together with the supplements thereto) filed prior, or
subsequent, to the date hereof, with respect to Trademarks, containing a
description of all Collateral constituting such Intellectual Property with the
United States Patent and Trademark Office (or any successor office) within the
three month period (commencing as of the date hereof) or, in the case of
Collateral constituting such Intellectual Property acquired after the date
hereof, thereafter pursuant to 35 USC § 261 and 15 USC § 1060 and the
regulations thereunder with respect to United States Patents and United States
registered Trademarks and (y) a fully executed agreement in the form of Annex C
hereto (together with the supplements thereto) filed prior, or subsequent, to
the date hereof, with respect to Copyrights, containing a description of all
Collateral constituting such Intellectual Property with the United States
Copyright Office (or any successor office) within the one month period
(commencing as of the applicable date of acquisition or filing) or, in the case
of Collateral constituting such Intellectual Property acquired after the date
hereof, thereafter with respect to United States registered Copyrights pursuant
to 17 USC § 205 and the regulations thereunder as soon as reasonably
practicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction to the extent that a security interest may be perfected
by such filings, registrations and recordings, and (ii) are prior to all other
Liens on the Collateral other than Liens permitted pursuant to Section 10.2 of
the Credit Agreement and the corresponding sections of any Additional First Lien
Agreements.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Security Agreement
(including Security Interests in cash, cash accounts and Investment Property) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings with the registrars of motor vehicles or
other appropriate authorities in the relevant jurisdictions, (iii) filings
approved by United States government offices with respect to Intellectual
Property or (iv) delivery to the Collateral Agent to be held in its possession
of all Collateral consisting of Tangible Chattel Paper, Instruments,
Certificated Securities or Negotiable Documents.

(d) It is understood and agreed that the Security Interests in cash and
Investment Property created hereunder shall not prevent the Grantors from using
such assets in the ordinary course of their respective businesses.

4. Covenants.

Each Grantor hereby covenants and agrees with the Collateral Agent and the First
Lien Secured Parties that, from and after the date of this Security Agreement
until (i) the Obligations under the Credit Documents are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding and
(ii) all Additional First Lien Obligations are paid in full (in each case, other
than contingent indemnification or reimbursement obligations):

 

-11-



--------------------------------------------------------------------------------

4.1 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interest created by this Security
Agreement as a perfected Security Interest having at least the priority
described in Section 3.1 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(c).

(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Collateral Agent may reasonably request. In addition, within 30 days after
the end of each calendar quarter, such Grantor will deliver to the Collateral
Agent a written supplement substantially in the form of Annex D hereto with
respect to any additional Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses acquired by such Grantor after the
date hereof, all in reasonable detail.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required under Section 3.2(b)(C)), which may be required under any applicable
law, or which the Collateral Agent or the Required Lenders (or if there are any
Additional First Lien Obligations outstanding, subject to the terms of any
Intercreditor Agreement, the requisite holders or lenders of such Additional
First Lien Obligations) may reasonably request, in order (x) to grant, preserve,
protect and perfect the validity and priority of the Security Interests created
or intended to be created hereby or (y) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral, including the filing of any financing or continuation statements
under the UCC in effect in any jurisdiction with respect to the Security
Interests created hereby and all applicable documents required under
Section 3.2(b)(C), all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets acquired by such Grantor after the date hereof that are
required by the Credit Agreement or any Additional First Lien Agreement to be
subject to the Lien created hereby or (ii) with respect to any Person that,
subsequent to the date hereof, becomes a Subsidiary that is required by the
Credit Agreement or any Additional First Lien Agreement to become a party
hereto, the relevant Grantor after the acquisition or creation thereof shall
promptly take all actions required by the Credit Agreement, any Additional First
Lien Agreement or this Section 4.1.

4.2 Changes in Locations, Name, etc. Each Grantor will furnish to the Collateral
Agent prompt written notice of any change (i) in its legal name, (ii) in its
jurisdiction of organization or incorporation for purposes of the UCC, (iii) in
any office in which it maintains books or records relating to Collateral owned
by it (including the establishment of any such new office), (iv) in its identity
or type of organization or corporate structure or (v) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made and all actions have
been taken under the UCC or that are otherwise required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral having at least the
priority described in Section 3.2. Each Grantor also agrees promptly to notify
the Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

 

-12-



--------------------------------------------------------------------------------

4.3 Notices. Each Grantor will advise the Collateral Agent, the Lenders and each
of the other Authorized Representatives promptly, in reasonable detail, of any
Lien of which it has knowledge (other than the Security Interests created hereby
or Liens permitted under the Credit Agreement and any Additional First Lien
Agreement) on any of the Collateral which would adversely affect, in any
material respect, the ability of the Collateral Agent to exercise any of its
remedies hereunder.

4.4 Special Covenants with Respect to Equipment.

(a) Upon the occurrence and during the continuation of any Event of Default, all
insurance payments in respect of equipment shall be paid to and applied by the
Collateral Agent as specified in Section 5.4 hereof.

(b) At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent the certificates of title covering each item of equipment the
perfection of which is governed by the notation on the certificate of title of
the Collateral Agent’s Security Interest created hereunder.

5. Remedial Provisions.

5.1 Certain Matters Relating to Accounts.

(a) At any time after the occurrence and during the continuance of an Event of
Default and after giving reasonable notice to the Borrower and any other
relevant Grantor, the Administrative Agent or after Additional First Lien
Obligations are incurred, the Applicable Authorized Representative (as defined
in the Pari Passu Intercreditor Agreement) shall have the right, but not the
obligation, to instruct the Collateral Agent to (and upon such instruction, the
Collateral Agent shall) make test verifications of the Accounts in any manner
and through any medium that such Applicable Authorized Representative reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Collateral Agent may require in connection with such test
verifications. The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any First Lien
Secured Party.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required in writing by the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of and on terms and conditions reasonably satisfactory to the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the First Lien
Secured Parties only as provided in Section 5.5, and (ii) until so turned over,
shall be held by such Grantor in trust for the Collateral Agent and the First
Lien Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Accounts shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(c) At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.

 

-13-



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Collateral Agent shall
have instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.

(e) At the direction of the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default, each Grantor shall assign to the Collateral
Agent to the extent assignable, or grant to the Collateral Agent, as applicable,
an irrevocable, non-exclusive, fully paid-up, royalty-free, worldwide license to
use, assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor. Such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.

5.2 Communications with Credit Parties; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default,
after giving reasonable notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts.
The Collateral Agent shall have the absolute right to share any information it
gains from such inspection or verification with any First Lien Secured Party.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the First Lien Secured Parties and
that payments in respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any First Lien Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Security Agreement or the receipt by the Collateral Agent or any
First Lien Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any First Lien Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account
(or any agreement giving rise thereto), to make any payment, to make any inquiry
as to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

5.3 Proceeds to be Turned Over to Collateral Agent. In addition to the rights of
the Collateral Agent and the First Lien Secured Parties specified in Section 5.1
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing and the Collateral Agent so requires by notice in writing to the
relevant Grantor (it being understood that the exercise of remedies by the First
Lien Secured Parties pursuant to any Intercreditor Agreement in connection with
an Event of Default under Section 11.5 of the Credit Agreement or any equivalent
provision of any Additional First Lien Agreement shall be deemed to constitute a
request by the Collateral Agent for the purposes of this sentence and in such
circumstances, no such written notice shall be required), all Proceeds received
by any Grantor consisting of cash, checks and other near-cash items shall be
held by such Grantor in trust for the

 

-14-



--------------------------------------------------------------------------------

Collateral Agent and the First Lien Secured Parties, segregated from other funds
of such Grantor, and shall, forthwith upon receipt by such Grantor, be turned
over to the Collateral Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Collateral Agent. All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Collateral Agent and the First Lien Secured Parties) shall
continue to be held as collateral security for all the First Lien Obligations
and shall not constitute payment thereof until applied as provided in
Section 5.4.

5.4 Application of Proceeds. The Collateral Agent shall apply the proceeds of
any collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt as follows:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Security Agreement, the other Credit
Documents, any Additional First Lien Agreement or any of the First Lien
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Credit Document on behalf of any
Grantor and any other reasonable and documented costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document or under any Additional First Lien Agreement;

(ii) second, to the First Lien Secured Parties, an amount equal to all First
Lien Obligations owing to them on the date of any distribution, and, if such
moneys shall be insufficient to pay such amounts in full, then ratably (without
priority of any one over any other) to such First Lien Secured Parties in
proportion to the unpaid amounts thereof; and

(iii) third, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

Notwithstanding the foregoing, if any Intercreditor Agreement has been entered
into among the holders of First Lien Obligations which provides for the
application of proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral,
then such proceeds shall be applied pursuant to the terms of such Intercreditor
Agreement and in making the determination and allocations required in any
Intercreditor Agreement the Collateral Agent may conclusively rely upon
information supplied by the applicable Authorized Representatives as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to such First Lien Obligations and the Collateral Agent shall have no
liability to any of the First Lien Secured Parties for actions taken in reliance
on such information.

Upon any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

5.5 Code and Other Remedies. Subject to the terms of any Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent may exercise in respect of the

 

-15-



--------------------------------------------------------------------------------

Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC or any other applicable law and also may without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of the Collateral Agent or any Lender or elsewhere for cash or on
credit or for future delivery at such price or prices and upon such other terms
as are commercially reasonable irrespective of the impact of any such sales on
the market price of the Collateral. The Collateral Agent shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent and any First
Lien Secured Party shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, subject to the terms of any Intercreditor
Agreement, and the Collateral Agent or such First Lien Secured Party may pay the
purchase price by crediting the amount thereof against the First Lien
Obligations. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Grantor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. Each Grantor further agrees, at the Collateral Agent’s request to
assemble the Collateral and make it available to the Collateral Agent, at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this subsection 5.5 in accordance with the
provisions of subsection 5.4.

5.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its First Lien Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any First Lien Secured Party to collect such
deficiency.

5.7 Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Grantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (a) any demand for payment of any of the First Lien
Obligations made by the Collateral Agent or any other First Lien Secured Party
may be rescinded by such party and any of the First Lien Obligations continued,
(b) the First Lien Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other First Lien Secured
Party, (c) the Credit Agreement, the other Credit Documents, the Letters of
Credit, any Additional First Lien Agreement and any other documents executed and
delivered in connection therewith and the Hedge Agreements and any other
documents executed and delivered in connection therewith and any documents
entered into with the Administrative Agent or the Collateral Agent or

 

-16-



--------------------------------------------------------------------------------

any of their respective affiliates in connection with treasury, depositary or
cash management services or in connection with any automated clearinghouse
transfer of funds may be amended, modified, supplemented or terminated, in whole
or in part, as the applicable Administrative Agent (or the Required Lenders (or
if there are any Additional First Lien Obligations outstanding, subject to the
terms of any Intercreditor Agreement, the requisite holders or lenders of such
Additional First Lien Obligations), as the case may be, or, in the case of any
Hedge Agreement or documents entered into with the Administrative Agent or any
of its affiliates in connection with treasury, depositary or cash management
services or in connection with any automated clearinghouse transfer of funds,
the party thereto) may deem advisable from time to time, and (d) any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other First Lien Secured Party for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Collateral Agent
nor any other First Lien Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
First Lien Obligations or for this Security Agreement or any property subject
thereto. When making any demand hereunder against any Grantor, the Collateral
Agent or any other First Lien Secured Party may, but shall be under no
obligation to, make a similar demand on the Borrower or any Grantor or any other
person, and any failure by the Collateral Agent or any other First Lien Secured
Party to make any such demand or to collect any payments from the Borrower or
any Grantor or any other person or any release of the Borrower or any Grantor or
any other person shall not relieve any Grantor in respect of which a demand or
collection is not made or any Grantor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Agent or
any other First Lien Secured Party against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

6. The Collateral Agent.

6.1 Collateral Agent’s Appointment as Attorneys-in-Fact, etc.

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon and during the occurrence of an Event of
Default, the Collateral Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, for the purpose of carrying out the terms of this
Security Agreement and any Additional First Lien Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Security
Agreement and any Additional First Lien Agreement, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Collateral Agent the
power and right, on behalf of such Grantor, either in the Collateral Agent’s
name or in the name of such Grantor or otherwise, without assent by such
Grantor, to do any or all of the following, in each case after and during the
occurrence of an Event of Default and after written notice by the Collateral
Agent of its intent to do so:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Account or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the First
Lien Secured Parties’ Security Interest in such

 

-17-



--------------------------------------------------------------------------------

Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to Section 4.5;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent or as the Collateral Agent shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate (with such Grantor’s consent to the extent such action or
its resolution could materially affect such Grantor or any of its affiliates in
any manner other than with respect to its continuing rights in such Collateral);

(xii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Collateral Agent deems necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
and the First Lien Secured Parties’ Security Interests therein and to effect the
intent of this Security Agreement, all as fully and effectively as such Grantor
might do.

 

-18-



--------------------------------------------------------------------------------

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent on
demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Security Agreement are coupled with an interest and are
irrevocable until this Security Agreement is terminated and the Security
Interests created hereby are released.

6.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. Neither the Collateral
Agent, any First Lien Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the First Lien Secured Parties hereunder
are solely to protect the Collateral Agent’s and the First Lien Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any First Lien Secured Party to exercise any such powers. The
Collateral Agent and the First Lien Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

6.3 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Security Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Credit Agreement or, if there are any
Additional First Lien Obligations, by this Agreement, any Intercreditor
Agreement, and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the applicable First Lien Secured Parties with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

6.4 Security Interest Absolute. All rights of the Collateral Agent hereunder,
the security interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.

 

-19-



--------------------------------------------------------------------------------

6.5 Continuing Security Interest; Assignments Under the Credit Agreement or any
Additional First Lien Agreement; Release.

(a) This Security Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other First Lien Secured Parties and their respective successors,
indorsees, transferees and assigns until all Obligations under the Credit
Documents (other than any contingent indemnity obligations not then due) and the
obligations of each Grantor under this Security Agreement and any Additional
First Lien Agreement shall have been satisfied by payment in full, the
Commitments shall be terminated and no Letters of Credit shall be outstanding,
notwithstanding that from time to time during the term of the Credit Agreement,
any Additional First Lien Agreement and any Hedge Agreement the Credit Parties
may be free from any First Lien Obligations.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Grantor
shall be automatically released (x) as it relates to the Obligations, upon the
consummation of any transaction permitted under the Credit Agreement as a result
of which such Subsidiary Grantor ceases to be a Subsidiary Guarantor and (y) as
it relates to any Additional First Lien Obligations under any Additional First
Lien Agreement, upon the consummation of any transaction permitted by such
Additional First Lien Agreement, as a result of which such Subsidiary Grantor
ceases to be a guarantor thereunder.

(c) Subject to the terms of any Intercreditor Agreement, the Security Interests
in any Collateral created hereby shall be automatically released and such
Collateral sold free and clear of the Lien and Security Interests created hereby
(x) upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or each Additional First Lien Agreement
(other than to another Grantor), (y) upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 13.1 of the Credit Agreement and each applicable provision
in any Additional First Lien Agreement and (z) as otherwise provided in any
applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 6.5 shall be without recourse to or warranty by the
Collateral Agent.

6.6 Reinstatement. Each Grantor further agrees that, if any payment made by any
Credit Party or other Person and applied to the First Lien Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any First Lien Secured
Party to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made or, if prior
thereto the Lien granted hereby or other Collateral securing such liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), such Lien or other Collateral shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect any Lien or other Collateral
securing the obligations of any Grantor in respect of the amount of such
payment.

 

-20-



--------------------------------------------------------------------------------

7. Collateral Agent as Agent.

(a) Barclays Bank PLC has been appointed to act as the Collateral Agent under
the Credit Agreement, by the Lenders under the Credit Agreement and, by their
acceptance of the benefits hereof, the other First Lien Secured Parties. The
Collateral Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including the release or substitution
of Collateral), solely in accordance with this Security Agreement and the Credit
Agreement and any Intercreditor Agreement, provided that the Collateral Agent
shall exercise, or refrain from exercising, any remedies provided for in
Section 5 in accordance with the instructions of Required Lenders (or if there
are any Additional First Lien Obligations outstanding, subject to the terms of
any intercreditor agreement among the holders of First Lien Obligations, the
requisite holders or lenders of such Additional First Lien Obligations). In
furtherance of the foregoing provisions of this Section 7(a), each First Lien
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Collateral hereunder, it
being understood and agreed by such First Lien Secured Party that all rights and
remedies hereunder may be exercised solely by the Collateral Agent for the
ratable benefit of the Lenders and First Lien Secured Parties in accordance with
the terms of this Section 7(a).

(b) Until the Obligations under the Credit Agreement are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding, the
Collateral Agent shall at all times be the same Person that is the Collateral
Agent under the Credit Agreement. Written notice of resignation by the
Collateral Agent pursuant to Section 12.9 of the Credit Agreement shall also
constitute notice of resignation as Collateral Agent under this Security
Agreement; removal of the Collateral Agent shall also constitute removal under
this Security Agreement; and appointment of a Collateral Agent pursuant to
Section 12.9 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Security Agreement. Upon the acceptance of
any appointment as Collateral Agent under Section 12.9 of the Credit Agreement
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Security Agreement, and
the retiring or removed Collateral Agent under this Security Agreement shall
promptly (i) transfer to such successor Collateral Agent all sums, securities
and other items of Collateral held hereunder, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Security Agreement, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the Security Interests created
hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Security Agreement. After
any retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Security Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Security
Agreement while it was Collateral Agent hereunder. After the Obligations under
the Credit Agreement are paid in full, the Commitments are terminated and no
Letters of Credit remains outstanding, the holders of Additional First Lien
Obligations shall designate a duly authorized agent, trustee or representative
as the successor Collateral Agent hereunder in accordance with the terms of the
applicable Additional First Lien Agreement.

(c) The Collateral Agent shall not be deemed to have any duty whatsoever with
respect to any First Lien Secured Party that is a counterparty to a Hedge
Agreement the obligations under which constitute First Lien Obligations, unless
it shall have received written notice in form and substance satisfactory to the
Collateral Agent from a Grantor or any such First Lien Secured Party as to the
existence and terms of the applicable Hedge Agreement.

 

-21-



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Amendments in Writing. None of the terms or provisions of this Security
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Grantor and the applicable
Administrative Agent in accordance with Section 13.1 of the Credit Agreement and
by each other party to the extent required by, and in accordance with, any
Intercreditor Agreement .

8.2 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement (whether or not then in
effect). All communications and notices hereunder to any Subsidiary Grantor
shall be given to it in care of the Borrower at the Borrower’s address set forth
in Section 13.2 of the Credit Agreement (whether or not then in effect). All
notices to any holder of Additional First Lien Obligations shall be given to it
in care of the applicable Authorized Representative at such Authorized
Representative’s address set forth in the applicable Additional First Lien
Secured Party Consent or Additional First Lien Agreement, as the case may be, as
such address may be changed by written notice to the Collateral Agent and the
Borrower.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any First Lien Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1 hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other First Lien Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other First Lien Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other First Lien Secured Party would otherwise have on
any future occasion. The rights, remedies, powers and privileges herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all expenses (including all reasonable
fees and disbursements of counsel) that may be paid or incurred by any First
Lien Secured Party in enforcing, or obtaining advice of counsel in respect of,
any rights with respect to, or collecting, any or all of the First Lien
Obligations and/or enforcing any rights with respect to, or collecting against,
such Grantor under this Security Agreement.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and the First
Lien Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Security Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Agent and the First
Lien Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Security Agreement
to the extent the Borrower would be required to do so pursuant to Section 12.7
of the Credit Agreement (whether or not then in effect) or any comparable
provision of any Additional First Lien Agreement.

 

-22-



--------------------------------------------------------------------------------

(d) The agreements in this Section 8.4 shall survive repayment of the First Lien
Obligations and all other amounts payable under the Credit Agreement, the other
Credit Documents and any Additional First Lien Agreements.

8.5 Successors and Assigns. The provisions of this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Security
Agreement without the prior written consent of the Collateral Agent except
pursuant to a transaction permitted by both the Credit Agreement and each
Additional First Lien Agreement.

8.6 Counterparts. This Security Agreement may be executed by one or more of the
parties to this Security Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Security Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.

8.7 Severability. Any provision of this Security Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

8.8 Section Headings. The Section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

8.9 Integration. This Security Agreement together with the other Credit
Documents and each Additional First Lien Agreement represents the agreement of
each of the Grantors with respect to the subject matter hereof and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents or
any Additional First Lien Agreement (and each other agreement or instrument
executed or issued in connection therewith).

8.10 GOVERNING LAW. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.11 Submission to Jurisdiction Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Security Agreement, the other Credit Documents and any
Additional First Lien Agreement to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or

 

-23-



--------------------------------------------------------------------------------

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other First Lien Secured Party to effect service of process in any other
manner permitted by law or shall limit the right of the Collateral Agent or any
First Lien Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

8.12 Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Security Agreement, the other Credit Documents and any Additional First
Lien Agreement to which it is a party;

(b) neither the Collateral Agent nor any other First Lien Secured Party has any
fiduciary relationship with or duty (except as provided in Section 6.2 hereof)
to any Grantor arising out of or in connection with this Security Agreement, any
of the other Credit Documents or any Additional First Lien Agreement, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other First Lien Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other First Lien Secured Party or among the Grantors and the
Lenders and any other First Lien Secured Party.

8.13 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Security Agreement pursuant to Section 9.11 of the Credit
Agreement and/or the equivalent provision of any Additional First Lien Agreement
shall become a Grantor, with the same force and effect as if originally named as
a Grantor herein, for all purposes of this Security Agreement upon execution and
delivery by such Subsidiary of a written supplement substantially in the form of
Annex E hereto. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

8.14 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-24-



--------------------------------------------------------------------------------

8.15 Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Security Agreement, if any Additional First Lien Obligations are
outstanding, this Security Agreement is subject to the provisions of any
Intercreditor Agreement and in the event of any conflict or inconsistency
between the provisions of such Intercreditor Agreement and this Security
Agreement, the provisions of such Intercreditor Agreement shall prevail.

8.16 Additional First Lien Obligations. On or after the date hereof and so long
as expressly permitted by the Credit Agreement and any Additional First Lien
Agreement then outstanding, the Borrower may from time to time designate
Indebtedness at the time of incurrence to be secured by Collateral on a pari
passu basis with the Obligations or with any other First Lien Obligations if
then in effect, as Additional First Lien Obligations hereunder by delivering to
the Collateral Agent and if any Additional First Lien Agreement is then in
effect, each Authorized Representative (a) a certificate signed by an Authorized
Officer of the Borrower (i) identifying the obligations so designated and the
initial aggregate principal amount or face amount thereof, (ii) stating that
such obligations are designated as Additional First Lien Obligations for
purposes hereof, (iii) representing that such designation of such obligations as
Additional First Lien Obligations complies with the terms of the Credit
Agreement and any Additional First Lien Agreement then outstanding and
(iv) specifying the name and address of the Authorized Representative for such
obligations, (b)(i) a fully executed Additional First Lien Secured Party Consent
(in the form attached as Annex F) or (ii) any other instruments reasonably
satisfactory to the Collateral Agent setting forth such Authorized
Representative’s agreement, on behalf of the First Lien Secured Parties under
the Additional First Lien Agreement, to be bound by the terms of this Security
Agreement, the Guarantee and the Pledge Agreements and (c)(i) a fully executed
Intercreditor Agreement or (ii) a fully executed joinder agreement to an
Intercreditor Agreement if such agreement is then in effect. Each Authorized
Representative agrees that upon the satisfaction of all conditions set forth in
the preceding sentence, the Collateral Agent shall act as agent under and
subject to the terms of the Security Documents and each Additional First Lien
Agreement for the benefit of all First Lien Secured Parties, including without
limitation, any First Lien Secured Parties that hold any such Additional First
Lien Obligations, and each Authorized Representative, on behalf of the First
Lien Secured Parties under the applicable Additional First Lien Agreement,
agrees to and accepts the appointment of the Collateral Agent as agent for the
holders of such Additional First Lien Obligations as set forth in each
Additional First Lien Secured Party Consent and agrees, on behalf of itself and
each First Lien Secured Party it represents, to be bound by this Security
Agreement and any Intercreditor Agreement.

[SIGNATURE PAGES FOLLOW]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

SERENA SOFTWARE, INC. By:   /s/ Robert I. Pender, Jr.   Name:   Robert I.
Pender, Jr.   Title:  

Senior Vice President,

Chief Financial Officer

 

BARCLAYS BANK PLC,

as Collateral Agent

By:   /s/ Ritam Bhalla   Name:   Ritam Bhalla   Title:   Vice President

[Serena Software, Inc. Security Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1 TO THE

SECURITY AGREEMENT

COPYRIGHTS

 

Registered

Owner/Grantor

   Title    Registration
Number



--------------------------------------------------------------------------------

SCHEDULE 2 TO THE

SECURITY AGREEMENT

PATENTS

 

Registered

Owner/Grantor

   Title    Registration
Number



--------------------------------------------------------------------------------

SCHEDULE 3 TO THE

SECURITY AGREEMENT

TRADEMARKS

Domestic Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.

Foreign Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.    Country



--------------------------------------------------------------------------------

ANNEX A TO THE

SECURITY AGREEMENT

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of March [    ], 2011, by
[                    ] and [                    ] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of BARCLAYS BANK PLC, in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgors are required to execute and deliver this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the First Lien Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the First Lien
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Patents of such Pledgor listed on Schedule I1 attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

 

1 

Should include same Patents listed on Schedule 12(a) of the Perfection
Certificate.

 

A-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with its terms, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[signature page follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:       Name:     Title:  

 

A-3



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

   REGISTRATION
NUMBER    NAME

Patent Applications:

 

OWNER

   APPLICATION
NUMBER    NAME

 

A-4



--------------------------------------------------------------------------------

ANNEX B TO THE

SECURITY AGREEMENT

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of March [    ], 2011, by
[                    ] and [                    ] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of BARCLAYS BANK PLC, in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the First Lien Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the First
Lien Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I2 attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

2 

Should include same Trademarks listed on Schedule 12(a) of the Perfection
Certificate.

 

B-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with its terms, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

 

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:       Name:     Title:  

 

B-3



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Trademark Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK

 

B-4



--------------------------------------------------------------------------------

ANNEX C TO THE

SECURITY AGREEMENT

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of March [ ], 2011, by
[                    ] and [                    ] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of BARCLAYS BANK PLC, in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(the “Security Agreement”) in favor of the Collateral Agent pursuant to which
the Pledgors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the First Lien Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the First
Lien Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I3 attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

3 

Should include same Copyrights listed on Schedule 12(a) of the Perfection
Certificate.

 

C-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with its terms, the Collateral Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:     Title:  

Accepted and Agreed:

 

BARCLAYS BANK PLC, as Collateral Agent By:       Name:     Title:  

 

C-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER    TITLE

Copyright Applications:

 

OWNER

   TITLE

 

C-4



--------------------------------------------------------------------------------

ANNEX D TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [ ] dated as of [                ], to the SECURITY AGREEMENT
dated as of March [    ], 2011, among SERENA SOFTWARE, INC., a Delaware
corporation (the “Borrower”), each of the Subsidiaries of the Borrower listed on
the signature pages thereto (each such entity being a “Subsidiary Grantor” and,
collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively as the “Grantors”) and BARCLAYS BANK PLC,
as Collateral Agent (in such capacity, the “Collateral Agent”) under the Credit
Agreement referred to below.

1. Reference is made to [(a)] the Credit Agreement, dated as of March [    ],
2011 (as amended, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Borrower, the lending institutions from time to time party thereto (each a
“Lender” and collectively, the “Lenders”), BARCLAYS BANK PLC, as Administrative
Agent and as Collateral Agent, BARCLAYS CAPITAL, as Lead Arranger and Bookrunner
and BARCLAYS CAPITAL, as Syndication Agent [and (b) the Guarantee dated as of [
], (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Guarantee”), among the Guarantors
party thereto and the Collateral Agent]4.

2. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

3. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuer to enter into the Credit Agreement and to induce
the respective Lenders, the Letter of Credit Issuer and any lender under any
Additional First Lien Agreement to make their respective Extensions of Credit to
the Borrower under the Credit Agreement or an Additional First Lien Agreement,
as applicable, and to induce one or more Lenders or affiliates of Lenders to
enter into Hedge Agreements.

4. Section 9.11 of the Credit Agreement and Section 8.13 of the Security
Agreement provide that each Subsidiary of the Borrower that is required to
become a party to the Security Agreement pursuant to Section 9.11 of the Credit
Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Security
Agreement upon execution and delivery by such Subsidiary of an instrument in the
form of this Supplement. Each undersigned Subsidiary (each a “New Grantor”) is
executing this Supplement in accordance with the requirements of the Security
Agreement to become a Subsidiary Grantor under the Security Agreement in order
to induce the Lenders and the Letter of Credit Issuer to make additional
Extensions of Credit and as consideration for Extensions of Credit previously
made.

Accordingly, the Collateral Agent and the New Grantors agree as follows:

1. In accordance with subsection 8.13 of the Security Agreement, each New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect

 

 

4 

There are no Guarantors as of the Closing Date; include to the extent Guarantees
have been provided pursuant to the Credit Agreement.

D-1



--------------------------------------------------------------------------------

as if originally named therein as a Grantor and each New Grantor hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, each New
Grantor, as security for the payment and performance in full of the First Lien
Obligations, does hereby bargain, sell, convey, assign, set over, mortgage,
pledge, hypothecate and transfer to the Collateral Agent, for the ratable
benefit of the First Lien Secured Parties, and hereby grants to the Collateral
Agent, for the ratable benefit of the First Lien Secured Parties, a Security
Interest in all of the Collateral of such New Grantor, in each case whether now
or hereafter existing or in which now has or hereafter acquires an interest.
Each reference to a “Grantor” in the Security Agreement shall be deemed to
include each New Grantor. The Security Agreement is hereby incorporated herein
by reference.

2. Each New Grantor represents and warrants to the Collateral Agent and the
other First Lien Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each New
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such New Grantor
and the Collateral Agent.

4. Each New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of such New Grantor, (b) set forth under its signature hereto
is (i) the legal name of such New Grantor, (ii) the jurisdiction of
incorporation or organization of such New Grantor, (iii) the true and correct
location of the chief executive office and principal place of business and any
office in which it maintains books or records relating to Collateral owned by
it, (iv) the identity or type of organization or corporate structure of such New
Grantor and (v) the Federal Taxpayer Identification Number and organizational
identification number of such New Grantor and (c) as of each Closing Date
(i) Schedule II hereto sets forth, in proper form for filing with the United
States Copyright Office, all of each New Grantor’s Copyrights, (ii) Schedule III
hereto sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each New Grantor’s Patents, (iii) Schedule IV hereto
sets forth, in proper form for filing with the United States Patent and
Trademark Office, all of each New Grantor’s Trademarks.

5. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

7. Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

D-2



--------------------------------------------------------------------------------

8. All notices, requests and demands pursuant hereto shall be made in accordance
with Section 13.2 of the Credit Agreement (whether or not then in effect). All
communications and notices hereunder to each New Grantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement (whether or not then in effect).

9. Each New Grantor agrees to reimburse the Collateral Agent for its respective
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:       Name:     Title:  

 

BARCLAYS BANK PLC,
AS COLLATERAL AGENT By:       Name:     Title:  

 

D-4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO.              TO THE

SECURITY AGREEMENT

COLLATERAL

 

Legal Name

 

Jurisdiction of

Incorporation or

Organization

 

Location of Chief

Executive Office

and Principal Place of Business

   Type of
Organization or
Corporate Structure    Federal Taxpayer
Identification
Number and
Organizational
Identification Number

 

D-5



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO.             TO THE

SECURITY AGREEMENT

COPYRIGHTS

 

Registered Owner/Grantor

   Title    Registration
Number

 

D-6



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO.             TO THE

SECURITY AGREEMENT

PATENTS

 

Registered Owner/Grantor

   Title    Registration
Number

 

D-7



--------------------------------------------------------------------------------

SCHEDULE IV

TO SUPPLEMENT NO.              TO THE

SECURITY AGREEMENT

TRADEMARKS

Domestic Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.

Foreign Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.    Country

 

D-8



--------------------------------------------------------------------------------

ANNEX E TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [ ] dated as of [                ], to the SECURITY AGREEMENT
dated as of March [    ], 2011, among SERENA SOFTWARE, INC., a Delaware
corporation (the “Borrower”), each of the Subsidiaries of the Borrower listed on
the signature pages thereto (each such entity being a “Subsidiary Grantor” and,
collectively, the “Subsidiary Grantors”; the Subsidiary Grantors and the
Borrower are referred to collectively as the “Grantors”) and BARCLAYS BANK PLC,
as Collateral Agent (in such capacity, the “Collateral Agent”) under the Credit
Agreement referred to below.

1. Reference is made to [(a)] the Credit Agreement, dated as of March [    ],
2011 (as amended, amended and restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Borrower, the lending institutions from time to time party thereto (each a
“Lender” and collectively, the “Lenders”), BARCLAYS BANK PLC, as Administrative
Agent and as Collateral Agent, BARCLAYS CAPITAL, as Lead Arranger and Bookrunner
and BARCLAYS CAPITAL, as Syndication Agent [and (b) the Guarantee dated as of [
], (as the same may be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Guarantee”), among the Guarantors
party thereto and the Collateral Agent].5

2. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement.

3. The Grantors have entered into the Security Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Lenders
and the Letter of Credit Issuer to enter into the Credit Agreement and to induce
the respective Lenders, the Letter of Credit Issuer and any lender under any
Additional First Lien Agreement to make their respective Extensions of Credit to
the Borrower under the Credit Agreement or an Additional First Lien Agreement,
as applicable, and to induce one or more Lenders or affiliates of Lenders to
enter into Hedge Agreements with the Borrower. Pursuant to Section 4.1(b) of the
Security Agreement, within 30 days after the end of each calendar quarter, each
Grantor has agreed to deliver to the Collateral Agent a written supplement
substantially in the form of Annex B thereto with respect to any additional
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses acquired by such Grantor after the date of the Credit
Agreement. The Grantors have identified on Schedules I, II and III hereto the
additional Copyrights, Patents and Trademarks acquired by such Grantors after
the date of the Credit Agreement. The undersigned Grantors are executing this
Supplement in order to facilitate supplemental filings to be made by the
Collateral Agent with the United States Copyright Office and the United States
Patent and Trademark Office.

Accordingly, the Collateral Agent and the Grantors agree as follows:

1.(a) Schedule 1 of the Security Agreement is hereby supplemented, as
applicable, by the information set forth in the Schedule I hereto,
(b) Schedule 2 of the Security Agreement is hereby supplemented, as applicable,
by the information set forth in the Schedule II hereto and (c) Schedule 3 of

 

 

5 

There are no Guarantors as of the Closing Date; include to the extent Guarantees
have been provided pursuant to the Credit Agreement.

E-1



--------------------------------------------------------------------------------

the Security Agreement is hereby supplemented, as applicable, by the information
set forth in the Schedule III hereto.

2. Each Grantor hereby grants to the Collateral Agent for the benefit of the
First Lien Secured Parties a security interest in the Intellectual Property set
forth in Schedules I, II and III hereto. Each Grantor hereby represents and
warrants that the information set forth on Schedules I, II and III hereto is
true and correct.

3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each
Grantor when the Collateral Agent shall have received counterparts of this
Supplement that, when taken together, bear the signatures of such Grantor and
the Collateral Agent.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

6. Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

7. All notices, requests and demands pursuant hereto shall be made in accordance
with Section 13.2 of the Credit Agreement (whether or not then in effect). All
communications and notices hereunder to each Grantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Credit Agreement (whether or not then in effect).

8. Each Grantor agrees to reimburse the Collateral Agent for its respective
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF GRANTOR] By:       Name:     Title:  

 

BARCLAYS BANK PLC,

AS COLLATERAL AGENT

By:       Name:     Title:  

 

E-3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO.              TO THE

SECURITY AGREEMENT

COPYRIGHTS

 

Registered

Owner/Grantor

   Title    Registration
Number

 

E-4



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO.              TO THE

SECURITY AGREEMENT

PATENTS

 

Registered

Owner/Grantor

   Title    Registration
Number

 

E-5



--------------------------------------------------------------------------------

SCHEDULE III

TO SUPPLEMENT NO.              TO THE

SECURITY AGREEMENT

TRADEMARKS

Domestic Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.

Foreign Trademarks

 

Registered

Owner/Grantor

   Trademark    Registration No.    Application No.    Country

 

E-6



--------------------------------------------------------------------------------

ANNEX F TO THE

SECURITY AGREEMENT

[Form of]

ADDITIONAL FIRST LIEN SECURED PARTY CONSENT

[Name of Additional First Lien Secured Party]

[Address of Additional First Lien Secured Party]

[Date]

____________________________

____________________________

____________________________

____________________________

The undersigned is the Authorized Representative for Persons wishing to become
First Lien Secured Parties (the “New Secured Parties”) under (i) the Amended and
Restated Security Agreement dated as of March [ ], 2011 (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement” (terms used without definition herein have the
meanings assigned to such term by the Security Agreement)) among each of the
Grantors listed on the signature pages thereto and BARCLAYS BANK PLC, as
Collateral Agent for the First Lien Secured Parties, (ii) the Amended and
Restated Pledge Agreement dated as of March [ ], 2011 (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Pledge Agreement”) among each of the Pledgors listed on the signature
pages thereto and BARCLAYS BANK PLC, as Collateral Agent for the First Lien
Secured Parties, (iii) each other Security Document and [(iv) the Guarantee
dated as of March [ ], 2011 (as the same may be amended, supplemented, amended
and restated or otherwise modified from time to time, the “Guarantee”) among
each of the Guarantors listed on the signature pages thereto and BARCLAYS BANK
PLC, as Collateral Agent for the First Lien Secured Parties].

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been duly authorized by
the New Secured Parties to become a party to the Security Agreement, the Pledge
Agreement, the other Security Documents and the Guarantee on behalf of the New
Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New Secured
Obligation”) and to act as the Authorized Representative for the New Secured
Parties;

(ii) acknowledges that the New Secured Parties have received copies of the
Security Agreement, the Pledge Agreement, the other Security Documents and the
Guarantee;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other First Lien Secured Parties and to
exercise such powers under the Security Agreement, the Pledge Agreement, each
other Security Document and the Guarantee as

 

F-1



--------------------------------------------------------------------------------

are delegated to the Collateral Agent by the terms thereof, together with all
such powers as are reasonably incidental thereto;

(iv) agrees that its address for receiving notices pursuant to the Security
Agreement, the Pledge Agreement, each other Security Document and the Guarantee
shall be as follows:

[Address]

The Collateral Agent, by acknowledging and agreeing to this Additional First
Lien Secured Party Consent, accepts the appointment set forth in clause
(iii) above.

THIS ADDITIONAL FIRST LIEN SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional First Lien
Secured Party Consent to be duly executed by its authorized officer as of the
             day of 20__.

 

[NAME OF AUTHORIZED REPRESENTATIVE] By:       Name:     Title:  

Acknowledged and Agreed

BARCLAYS BANK PLC,

as Collateral Agent

 

By:       Name:     Title:  

SERENA SOFTWARE, INC.

The other Grantors, Pledgors and Guarantors party to the Security Agreement,

the Pledge Agreement and the Guarantee, each as Grantor, Pledgor and Guarantor

 

By:       Name:     Title:  

 

F-3